In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-380 CV

____________________


IN RE MILTON DAVIDSON, DAPHNE DAVIDSON, DAVID S. DAVIDSON,

SAMUEL M. DAVIDSON, LOUISE BASSMAN, BARBARA MOSS 

and RUTH E. PROJANSKY




Original Proceeding



MEMORANDUM OPINION
	Relators Milton Davidson, Daphne Davidson, David S. Davidson, Samuel M.
Davidson, Louise Bassman, Barbara Moss, and Ruth E. Projansky seek to compel the
Honorable Judge Olen Underwood, Presiding Judge of the Second Administrative Judicial
Region, to vacate an order of assignment of an active district court judge to preside over a
will contest and to refer the case to the presiding  judge of the statutory probate courts for
assignment of a statutory probate judge.  Relators are not seeking the issuance of a writ of
mandamus against a judge of a district or county court in the court of appeals district and our
appellate jurisdiction is not affected by the challenged order.  See Tex. Gov't Code Ann.
§ 22.221 (Vernon 2004).  Our mandamus authority does not include a specific grant of
authority to issue a writ of mandamus against a regional presiding judge acting in his
administrative capacity.  In re Hettler, 110 S.W.3d 152, 154 (Tex. App.--Amarillo 2003, orig.
proceeding [mand. denied]).  We deny the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM

Opinion Delivered August 16, 2007

Before McKeithen, C.J., Gaultney, and Kreger, JJ.